Per Curiam:

The wife sued for divorce and alimony.. The court granted the decree to the husband upon the-ground that the wife had abandoned him. The parties were married in Greeley county in 1891, and lived together for fifteen years. The court found that at the-time of the marriage they were possessed of property of about equal value; that their individual holdings were placed in a common fund and used' to accumulate-for the benefit of both; and that the husband had possession and control of the greater portion of the property *112thus accumulated. „ We find nothing to indicate abuse of discretion in awarding the wife, under these circumstances, $500 as alimony and the allowance of $50 for her attorney’s fees. It is true that she had consented to his making a will leaving his real estate to the children of a former marriage, but this would not deprive her of the right to an equitable share of his property in the event of a subsequent divorce. With the parties before it, the court had far better opportunity than we have to administer justice and equity. (Galutia v. Galutia, 72 Kan. 70, 82 Pac. 461.) Where the divorce is granted by reason of the wife’s fault the statute (Civ. Code, § 673) expressly authorizes the allowance to her of such share of the husband’s property as the court shall deem just and reasonable (Blankenship v. Blankenship, 19 Kan. 159).
The judgment is affirmed.